Citation Nr: 0819292	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  07-06 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for bilateral shoulder 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
January 1946.  

This appeal arises from a April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

In May 2008, the Board granted the veteran's motion to have 
his case advanced on the Board's docket.


FINDING OF FACT

A shoulder disability, to include arthritis, was not present 
in service or until many years thereafter, and is not shown 
to be related to service or to an incident of service origin.  


CONCLUSION OF LAW

A bilateral shoulder disorder was not incurred or aggravated 
in service; and the service incurrence or a bilateral 
shoulder disorder may not be presumed.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  

The veteran's shoulders claim was filed in November 2004 and 
in a March 2006 letter the RO explaining what was needed from 
the veteran, how VA could assist him and what evidence was 
needed to support his claim.  

The United States Court of Appeals for Veterans Claims 
(Court) held in Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
that VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  In March 2006, he was notified of the type 
of evidence necessary to establish a disability rating or 
effective date for any increase.  

The veteran's VA and private records of treatment were 
obtained.  Previously in conjunction with another claim the 
RO requested the veteran's service medical records.  The 
National Personnel Records Center (NPRC) responded in June 
1998 that the veteran available records were forwarded and 
that physical examination reports could not be reconstructed.  
An entry from an April 1944 Hospital Admission card created 
by the Office of the Surgeon General of the Department of the 
Army was forwarded.  The National Personnel Records Center 
(NPRC) did not inform the RO the veteran had fire related 
service, only that available records had been forwarded.  In 
this instance the Board knows of no other source from which 
the veteran's records could be reconstructed.  The veteran 
has responded repeatedly that he has not additional 
information or evidence.  

The Board considered whether the veteran should be afforded a 
VA examination as there is a current diagnosis of arthritis 
and rotator cuff tears of the shoulders.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  There is no lay or 
medical evidence showing an in-service shoulder injury and a 
continuity of symptoms or complaints since that time.  
Further, the medical evidence of record indicates that the 
veteran's shoulder disability developed many years after his 
separation from service.  As such, the Board finds that a VA 
examination is not necessary to adjudicate this case.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

To establish service connection for a disability, the facts 
as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. § 1110 (West 
2002).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, including 
arthritis, when they are manifested to a compensable degree 
within the initial post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The veteran's service personnel records indicate he served in 
the European Theater from February 1945 to December 1945.  
The veteran was a rigger with the Combat Engineers.  He was 
involved in the Rhineland campaign.  He and his spouse were 
married in February 1944 while the veteran was in the 
service.  

An October 1973 hospital summary reflects that the veteran 
was admitted complaining of soreness in his shoulders which 
he had for seven to eight years prior to his admission.  
Examination of the shoulders revealed some popping sounds 
with movement.  X-rays of the shoulders showed no gross 
osseous abnormality, however eburnation along the greater 
tuberosity was consistent with peritendonitis.  Cervical X-
rays showed degenerative joint disease.  The diagnoses were 
cervical degenerative joint disease and esophagitis with 
esophageal reflux.  

In April 1974 a VA examination was conducted.  On the 
coversheet the veteran indicated he his arms hurt and got 
sore.  No shoulder disorder was diagnosed.  Arthritis of the 
cervical and thoracic spine was diagnosed.  

The veteran submitted a statement from JCP in May 1979.  JCP 
stated the veteran had much pain from arthritis.  He had seen 
the veteran pick of his right hand with his left to lift 
something as high as his face.  A May 1979 statement from WWE 
indicates he had known the veteran for twenty five years and 
observed his complaints of shoulder and arm pain.  

A May 1979 letter from the veteran's physician, Dr. G, states 
the veteran had very severe osteoarthritis.  He had marked 
limitation of motion of the neck, lumbosacral spine, elbows, 
knees and shoulders.  

A July 1979 VA examination report reveals the veteran guarded 
the movements of his right shoulder.  He had pain in the 
entire right shoulder which extended to the posterior neck.  
The diagnosis was the veteran had degenerative arthritis of 
the cervical and lumbar spine.  No disorder of the shoulders 
was diagnosed.  July 1979 VA X-rays of the shoulders were 
noted to be within normal limits.  

January 1994 records from the Magnolia Orthopedic and Sports 
Medicine Clinic indicate the veteran had a soft tissue tumor 
of the right acromioclavicular joint and possible bursa 
versus a lipoma.  X-rays showed degenerative arthritis of the 
right shoulder with loss of glenohumeral space, 
acromiohumeral space and marked spurring of the AC joint.  A 
January 1994 Report of Operation reveals the veteran had 
resection of the distal clavicle and resection of a ganglion 
cyst.  The postoperative diagnosis was the veteran had a 
ganglion cyst of the right AC joint.  

An April 1998 statement signed by the veteran and written by 
his daughter indicates the veteran was in combat in Germany.  
A June 1998 statement signed by the veteran recounts that the 
veteran was involved in sweeping a mine feel when the vehicle 
hit one of the mines.  It blew three of the tires off of the 
veteran.  The veteran's daughter in July 1999 described the 
incident and stated the veteran had been thrown from the 
truck he was riding in during the incident above and thrown 
several yards and had a loud roaring in his ears.  

April 1999 VA records included diagnosis of osteoarthritis of 
the shoulders.  In the fall of 1999 the veteran was seen on 
several occasions by a VA occupational therapist who 
instructed him in how to perform activities of daily living, 
assessed the veteran's shoulder pain, and noted limited of 
range of motion, especially to overhead motions of the upper 
extremities.  In October 1999 the veteran reported being pain 
free and was demonstrating compliance with home progress of 
normal adaptive movement patterns.  

A June 1979 record from the veteran's private physician, Dr. 
B., indicates the veteran came due to his arthritic 
complaints, primarily his right shoulder.  

In April 2001 the veteran reported at a neurology follow up 
having orthopedic surgery on his right shoulder five or six 
years ago with good results.  He was having pain in his left 
shoulder.  

Notes from a conference with the Decision Review Officer at 
the RO in October 2001 reveal the veteran stated he was in 
combat in World War II.  He was in the combat engineers and 
transported heavy equipment including TNT and dynamite.  In 
1945 he was riding in a truck when it hit an antitank mine.  
He was blown out of the truck and dirt landed on him.  
Afterwards he had a roaring in his ears.  

A VA examination in June 2002 noted the veteran had arthritis 
in his shoulders.  

In January 2005 a VA orthopedic consult was conducted for 
shoulder pain.  X-rays showed evidence of significant rotator 
cuff deficiency and degenerative changes both shoulders and 
acetabulization of the shoulder joint.  

March 2006 records from the Magnolia Orthopedic and Sports 
Medicine Clinic include X-ray findings and a diagnosis of a 
rotator cuff tear.  

In May 2006, the veteran's daughter wrote that she was nearly 
56 years old and could remember her father always complaining 
of his shoulder hurting.  She remembered that he went to the 
VA in Memphis and told them his shoulders hurt.  They never 
did X-rays or did an ultrasound to see what the problem was.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

While there is medical evidence of a current disorder of the 
shoulders in both VA and private medical records, the record 
does not include any evidence to satisfy element two.  There 
is no medical or lay evidence of in-service incurrence of 
aggravation of a bilateral shoulder disorder.  There is, 
however, no medical evidence that provide a basis for finding 
treatment of diagnosis of any disorder of the shoulders in 
service.  The only service medical record is the April 1944 
record of treatment for a fractured finger.  For that reason 
the Board carefully reviewed the statements of the veteran 
for lay evidence of incurrence of a bilateral shoulder 
disorder in service.  The statements submitted recount an 
incident in which the veteran's truck hit a mine.  None of 
those statements indicate any injury was sustained to the 
shoulders.  

In reviewing the statements of his friends and family, none 
of them relate the shoulder disorder to service.  In May 1979 
WWE, stated he had known the veteran for 25 years, which is 
only since 1954, some 8 years after the veteran's separation 
from the service.  The veteran's daughter said she was almost 
56 in her May 2006 letter, which indicates she was born in or 
around 1950 after the veteran's separation from the service.  
His spouse who he married in 1944 has not offered any 
observations of symptoms of shoulder disorder dating back to 
the veteran's time in service.  

A review of the medical record first documents complaints of 
shoulder pain in October 1973.  Those records of VA 
hospitalization at the Memphis VA.  His daughter has asserted 
that the veterans' complaints of shoulder pain were not 
investigated.  That is no consistent with the records from 
the Memphis VA hospital.  The veteran was admitted and 
examined and those complaints were diagnosed as 
peritendonitis.  X-rays did not reveal any osseous 
abnormality of the shoulders.  

The Board concludes there was no evidence of arthritis within 
the first post service year.  It is not until January 1994, 
over 40 years after service separation that X-rays reveal 
degenerative arthritis of the right shoulder.  In essence 
there are no lay observations of symptoms of a bilateral 
shoulder disorder in service, merely a conclusory statement 
that the shoulder disorder was from World War II.  Even if 
the Board accepted that assertion it is inconsistent with the 
contemporaneous medical records.  Of great significance is 
the statement recorded in October 1973 at the VA hospital.  
It was recorded that the veteran reported having shoulder 
pain for seven or eight years.  When the veteran requested 
treatment in 1973 for his shoulder pain he did not report 
that it had began in service or was in any way related to 
service.  In the absence of evidence demonstrating the 
veteran's current bilateral shoulder disorder began in 
service, was related to any incident in service, or 
demonstrating a diagnosis of arthritis of the shoulders 
during the initial post service year, service connection is 
not warranted.  


ORDER

Service connection for a bilateral shoulder disorder is 
denied.  

____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


